PER CURIAM.
We find no error in the award of temporary partial disability benefits and therefore reject the argument made in the main appeal. However, we conclude that the claimant has shown reversible error as to the issue presented in the cross appeal. The claimant is entitled to an award of penalties, because the evidence supporting the claim of temporary partial disability benefits was available to the employer and carrier at the time they declined payment. See Eastern Indus., Inc. v. Burnham, 750 So.2d 748 (Fla. 1st DCA 2000).
Affirmed in part and reversed in part.
PADOVANO, BROWNING and LEWIS, JJ., concur.